Citation Nr: 1707919	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart condition, to include malignant vasovagal syncope, bradycardia, slow heart rate, heart palpitations, and low blood pressure, or as due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to February 1994, with an additional period of one year and nine months of prior active service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that rating decision, the RO denied entitlement to service connection for pacemaker due to malignant vasovagal syncope and bradycardia (also claimed as slow heart rate), heart palpitations, and low blood pressure, also claimed as heart condition.  The Veteran has since moved and jurisdiction now rests with the St. Petersburg, Florida RO.  

The Veteran requested a VA RO hearing on his Substantive Appeal, VA Form 9, and a hearing was scheduled in January 2014.  Despite receiving adequate notice of that hearing by way of a December 2013 letter, the Veteran failed to attend his scheduled hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

In March 2014, the Board remanded the case to the RO for further development and adjudicative action.


FINDING OF FACT

Bradycardia clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated therein; the preponderance of the evidence is otherwise against finding that any current heart disability had its onset in service, was caused or permanently aggravated by the Veteran's active military service, or was caused or permanently aggravated by a service-connected disability.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart condition, to include as due to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also multiple VA examinations and his file was reviewed by an independent medical examiner in September 2016.  The independent medical examiner's opinion is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective evidence and research.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Where the examiner could not opine without resorting to speculation, he sufficiently explained why he was so limited and pointed to supporting medical literature.

The agency of original jurisdiction (AOJ) substantially complied with the March 2014 remand orders, namely to schedule the Veteran for another VA examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  While the VA examination the AOJ obtained on remand was inadequate, the independent medical opinion obtained by the Board is adequate to decide the Veteran's claim and cures this inadequacy in VA's duty to assist.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Secondary service connection may be granted if a disability is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not, but the presumption of soundness is nevertheless rebutted.  As noted in the discussion below, the Veteran's pre-existing bradycardia was present on the Veteran's pre-service medical examinations and thus noted on entry into service.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Background

The Veteran's service treatment records (STRs) do not reflect a history of an in-service diagnosis with a heart disability.  The Veteran's February 1972 report of medical history reflected only a history of a broken arm at age five, with no reports of a heart disability.  At an examination in August 1972, there were no reports of a heart disability and the Veteran was found qualified for service.  The Veteran reported on his March 1975 medical history form that he had a history of low blood pressure.  The Veteran reported in February 1979 that he had a history of pain or pressure in his chest as well as frequent headaches, low blood pressure, and pneumonia.  An STR from August 1979 indicates that the Veteran felt nauseous at physical training and blacked out.  The note indicates that the Veteran was responsive and had good reflexes after.  The Veteran's blood pressure was checked in August 1985 and noted to be within normal limits.  The doctor noted that the Veteran's mother has hypertension but was also obese.  

The Veteran stated on his retirement report of medical history in November 1993 that he was in good health and he noted that he was taking Motrin for back pain.  The Veteran indicated positive responses to a history of, among other things, frequent or severe headaches, dizziness or fainting spells, pain or pressure in the chest, chronic cough, and high or low blood pressure.  The Veteran also reported that he had been treated for job related stress during service and pneumonia.  The examiner noted that the Veteran gets lightheaded when he does not eat, had shortness of breath, left sided numbness, bilateral leg numbness, and chest pains in 1987, but none since, and occasional low blood pressure.  

Before and throughout the Veteran's service his blood pressure was recorded at 102 over 58 in August 1972, 121 over 72 in March 1975, 108 over 62 in February 1979, 102 over 62 in July 1983, 124 over 72 in August 1987, 112 over 72 in August 1985, and 128 over 82 in March 1992. 

At a VA examination of the Veteran in May 1997, no heart disability or symptoms were mentioned.  The Veteran did not complain of a history of syncope or fainting spells. 

There is evidence of a heart disability after this.  In August 2000, the Veteran experienced a near-syncopal episode while bringing his wife to the emergency department.  The Veteran was noted to be lightheaded and bradycardic.  The Veteran reported that he had experienced pre-syncopal episodes for years.  The Veteran also reported that he had experienced these episodes all his life.  He was scheduled for a follow up appointment and a Holter monitor.  The Veteran returned for follow up the next month and reported that his dizzy episodes feel as though blood is draining from his head, symptoms occur at any time, and the episodes may occur once a week and then not for six to twelve months.  Reading of the Holter monitor was negative.  In April 2003, the Veteran was treated after a syncopal episode.  The Veteran's blood pressure was 80 over 30, but then improved to 79 over 52, 86 over 55, 89 over 53, 92 over 94, and 94 over 54 over the course of ten minutes.  The Veteran expressed a desire to leave and was discharged to his wife.  

The Veteran reported no syncope at treatment in August 2004, but occasional dizziness.  Treatment notes from November 2004 indicate that the Veteran had a pacemaker implanted in April of that year with calibration in October and a follow up in November.  The Veteran complained of pacing discomfort and site discomfort in December 2005, but the Veteran's pacemaker was found to have normal functioning.  

The Veteran complained of syncope again in January 2007.  A stress test was conducted that showed overall normal dobutamine stress echo.  Another treatment note from January 2007 diagnoses the Veteran with atrial tachycardia.  

In July 2007, the Veteran returned for treatment with complaints of losing consciousness.  Dr. A.B.'s impression was a history heart palpitations, status post multiple invasive electro physiologic studies without evidence of inducible tachyarrhythmia, with questionable neurological etiology of his problems.  The Veteran returned in July 2007 and reported that he has suffered from spells characterized by onset of feelings of fatigue, tingling in his hands, arms, legs, and face, shortness of breath, and palpitations.  He reported a 20 to 30 years history of these spells and reported they last between 10 and 60 minutes.  The impression given by J.A.S., D.O., was of unexplained spells going back 30 years most suggestive of either panic attacks or episodes of hyperventilation, although the Veteran denied these symptoms.  The Veteran's spells were not typical of seizure disorder but Dr. J.A.S. recommended a sleep deprived EEG and a non-contrast CT scan.  

An electroencephalogram from August 2007 was read as normal.  In a follow up letter from Dr. J.A.S. in August 2007, the Veteran's wife reported being present for two spells and interrupting them with physical contact.  Dr. J.A.S. noted that he was unsure what the Veteran's spells represent, but that it was very unlikely that they represent a seizure disorder.  Dr. J.A.S. noted that he wondered about a psychiatric element given the Veteran's problems with depression and anxiety.  It was recommended the Veteran contact a psychiatrist.

On his initial claim received in October 2007, the Veteran reported that he had episodes of passing out caused by a low heart rate and received treatment in the military.  

The Veteran was referred for cardiac follow up in October 2007.  The Veteran's history was noted to include sick sinus syndrome with episodes of supraventricular tachycardia and excessive bradycardia with heart rate below 30 at times.  The note indicates the Veteran had a pacemaker implanted in April 2004 with ablation in January and May 2007, but continued episodes of rapid heartbeat.  The Veteran reported that he was having syncopal episodes prior to the implantation of his pacemaker and that these have continued even with the pacemaker.  Dr. K.W.R. noted that the Veteran does not have evidence of coronary artery disease.  The doctor ordered an event monitor with the Veteran to return in six weeks.  The Veteran reported continuing episodes of syncope when he returned in November 2007, including an episode where he was driving and his mother had to intervene to wake him up.  Dr. K.W.R.'s impression was an abnormal study, with basic rhythm being sinus, episodes of supraventricular tachycardia, some sinus tachycardia, and no significant correlation between the Veteran's symptoms and the episodes of supraventricular tachycardia.  

A treatment note from February 2008 noted that the Veteran experienced trouble with his job due to coronary artery disease with syncope and noted that the Veteran was unemployable due to this syncope.  In March of 2008, treatment notes indicated that the Veteran had not experienced any further episodes of syncope since November 2007.  He did report an episode of weakness but refused to go to the hospital and felt better.  However, a psychotherapy note from the same day indicates that the Veteran did experience a syncopal episode recently. 

The Veteran complained of tachycardia leading to syncope in June 2008.  In July 2008, he returned with complaints of episodes of near fainting associated with generalized weakness.  Imaging of the Veterans heart reflected normal size.  The Veteran reported two episodes of syncope in August 2008 and was wearing an event monitor again.  

The Veteran returned in October 2008 requesting to see a cardiologist or specialist who would be able to diagnose his heart disability.  The Veteran's diagnosis in November 2008 was sick sinus syndrome, status post pacemaker insertion.  The Veteran's history was noted to include multiple episodes of tachycardia with syncope and two unsuccessful ablations.  The Veteran continued having palpitations and occasional pre syncope and syncope.  It was unclear what was causing the Veteran's tachycardia.  An opinion from Dr. K.W.R., M.D., in November 2008 indicated that the Veteran continued to experience recurrent syncope, although objective evidence of these episodes was not obtained.  Dr. K.W.R. concluded that the Veteran could not return to gainful employment due to these episodes and the danger to himself or others.  

In his September 2009 notice of disagreement, the Veteran asserted that he had suffered from low blood pressure in service and he had been told that his low blood pressure readings are the direct cause of his heart condition.  

A VA examination was performed in May 2011.  The VA examiner noted that the Veteran's bradycardia has existed since 1976 and was confirmed by an electrocardiogram and Holter monitor.  He also stated that he has been diagnosed with malignant vasovagal syncope, which he dated to 1976.  He reported that he has not been diagnosed with supraventricular arrhythmia and has not had a heart valve replacement, coronary bypass, angioplasty, cardiac transplant, automatic implantable cardioverter defibrillator, or myocardial infarction.   The Veteran reported he does not experience overall functional impairment.  However, he did report rarely frank syncope and "gray" outs five to six times per week.  A stress test and chest imaging were both within normal limits.  The VA examiner diagnosed the Veteran with bradycardia responsive to pacemaker and malignant vasovagal syncope.  The diagnosis of malignant vasovagal syncope was noted to be subjective in nature and unable to be confirmed by medical record review.  The VA examiner opined that malignant vasovagal syncope and bradycardia are not related to the Veteran's service.  However, the VA examiner merely noted the Veteran's in-service history of cardiac issues without providing sufficient explanation for why these conditions were not related to the Veteran's service. 

On his substantive appeal dated September 2011, the Veteran argued that he suffered from low blood pressure in-service, but was never treated until after his discharge, and that it was recommended he be evaluated for low blood pressure in-service but never was.  

Another VA examination took place in October 2014.  The Veteran was diagnosed with sick sinus syndrome at this examination dating to 2004.  The Veteran reported that his blood pressure started dropping in 1975 and then he blacked out, a condition which continues to this date.  The Veteran reported this may happen two to three times in a day and then not for months.  He also stated his heart starts racing sometimes and then he blacks out afterwards.  He reported that he was pulled out of a pasture the prior year and woke up in the hospital.  He stated that he worked on helicopters in service that had returned from Vietnam with Agent Orange on them.  The VA examiner noted that the Veteran has intermittent supraventricular tachycardia documented by a Holter monitor, but without any in the past twelve months.  

The VA examiner opined that the Veteran's pacemaker due to malignant vasovagal syncope and bradycardia, heart palpitations, and low blood pressure claimed as heart condition are less likely than not caused by or a result of his service.  The VA examiner concluded that there is insufficient evidence to make a determination if the Veteran's disability clearly and unmistakably pre-existed service.  The VA examiner pointed out that the Veteran did not have hypotension or bradycardia in-service and had multiple in-service evaluations without cardiac or neurogenic diagnoses.  However, the VA examiner noted a 30 year absence of documentation of a heart condition between the Veteran's service and diagnosis.  This conflicts with the VA examiner's own dating of the Veteran's diagnosis with sick sinus syndrome in 2004.  The VA examiner opined there is a strong psychiatric component to the Veteran's syncopal episodes.  

The Veteran's representative provided an informal hearing presentation in May 2016 in which he argued that the October 2014 VA opinion was inadequate because it was based on a lack of evidence in the record.  Second, the representative argued that the October 2014 VA examiner's judgement that there was a strong psychiatric component to his heart condition made it reasonable to assume that the Veteran's service-connected disorders caused or aggravated his heart condition.  

In September 2016, Dr. M.C. offered an independent medical opinion on the Veteran's heart disability.  Dr. M.C. summarized the Veteran's file.  He then concluded that it is clear and unmistakable that the Veteran's asymptomatic bradycardia pre-existed the Veteran's service.  However, Dr. M.C. noted that bradycardia does not constitute a disability, is quite common in young athletic individuals, and is not a medical concern unless it is associated with syncope or pre-syncope.  Dr. M.C. also pointed out that there is no evidence of true hypotension, malignant vasovagal syncope, or palpitations prior to military service. 

Dr. M.C. then opined that it is clear and unmistakable that the Veteran's asymptomatic bradycardia was not aggravated during service beyond its natural progression.  Dr. M.C. pointed out that there is no evidence in the medical record of symptoms associated with bradycardia during the Veteran's service and the first documented episode of pre-syncope was in 2000, years after the Veteran left service.  The etiology was not clearly defined and a follow up noted that an event monitor showed "all symptoms correlated to NSR (normal sinus rhythm) and sinus tachycardia to a rate of 105 bpm."  

Third, Dr. M.C. opined that it is less likely than not that true hypotension (not just low blood pressure), palpitations, and malignant vasovagal syncope began in or are related to the patient's military service.  Dr. M.C. explained that the Veteran's blood pressure was frequently towards the lower end of the normal range, but true recurring hypotension was not recorded in service.  He also noted that the diagnosis of malignant vasodepressor syncope was not established until 2004 and was treated with a pacemaker as a therapeutic attempt.  Palpitations did not occur until after the pacemaker was placed.  Both had onset eight years after the Veteran left the military.  Further, true hypotension was not present during the Veteran's service and Dr. M.C. concluded it was not caused by service. 

Finally, Dr. M.C. opined that there is no evidence of a disability related to bradycardia and no true hypotension, so these conditions are less likely than not related to the Veteran's service connected major depressive disorder.  As for the Veteran's unexplained syncope with palpitations, an association with psychiatric illnesses has been clearly established.  But Dr. M.C. noted that there has been no resolution to the question of whether psychiatric disorders are a cause or effect of unexplained syncope and palpitations, and he cited to medical literature on the subject.  Thus, Dr. M.C. concluded that it would be mere speculation to opine as to whether the Veteran's syncope or palpitations are due to or aggravated by his service-connected major depressive disorder.  

Analysis

The Veteran asserts that his current heart disability is related to his service.  He argues that he had low blood pressure in-service that was untreated and undiagnosed, and that this led to his current heart disability.  Alternatively, his representative argues that his service-connected major depressive disorder caused or aggravated his heart disability.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a heart disability is not warranted.

The May 2011 VA examiner diagnosed the Veteran with bradycardia and malignant vasovagal syncope.  The October 2014 VA examiner diagnosed the Veteran with sick sinus syndrome.  Dr. M.C. noted diagnoses of malignant vasovagal syncope and palpitations.  Accordingly, as there is a current heart disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability

The Board finds that the weight of the evidence is against a finding that the Veteran's current heart disability is etiologically related to the Veteran's military service on a direct basis.

As to whether any heart condition preexisted service, the Board finds the opinion of Dr. M.C. to be the most persuasive evidence.  Dr. M.C. found that the Veteran's bradycardia, which he considered not to be a disability, clearly and unmistakably pre-existed the Veteran's service as it was noted on the Veteran's entrance examination.  The Board notes that the evidence Dr. M.C. references came from a pre-induction examination in August 1972.  Dr. M.C. also opined that the Veteran's bradycardia was clearly and unmistakably not aggravated beyond its normal progression during service.  Dr. M.C. pointed out that the Veteran did not experience any symptoms associated with bradycardia in-service, and his first episode of pre-syncope came many years afterwards in 2000.  The Board notes that the Veteran's exit examination noted that the Veteran gets lightheaded when he does not eat, had chest pains in 1987, but none since, and had occasional low blood pressure.  Yet none of these notes attribute these symptoms to the Veteran's bradycardia or as an aggravation of the bradycardia.  Further, at the May 1997 general medical examination no bradycardia or symptoms that were associated with bradycardia were mentioned.  As the physician's opinion is supported by the result of testing at entry, and is consistent with the subsequent document medical history, the Board concludes that the Veteran's bradycardia clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated therein.

As for the Veteran's malignant vasovagal syncope, true hypotension, and palpitations, Dr. M.C. concluded that these disabilities did not begin in and are not related to the Veteran's active service.  Dr. M.C. pointed out that the Veteran was not diagnosed with malignant vasovagal syncope until 2004 and did not experience palpitations until after the implantation of his pacemaker in 2004.  Although the etiology of the Veteran's episodes of syncope was unclear at treatment in 2000, and seems to remain unclear today, the Board notes that these episodes did not first occur until many years after his service.  While the STRs do note that the Veteran passed out once in 1979 during his service, Dr. M.C. concluded that this episode, which occurred during physical training, was due to dehydration and did not recur.  Given Dr. M.C.'s education, training, and experience, the Board has little reason to question his professional opinion that this was an isolated episode of dehydration due to physical exertion and not a manifestation of complications of the Veteran's bradycardia or the later diagnosed malignant vasovagal syncope.  

Neither the May 2011 or October 2014 VA examiners connected the Veteran's post-service episodes of syncope to his active service.  Multiple treating doctors over the course of 2007 and 2008 evaluated the Veteran's episodes of syncope, but none provided a nexus linking these to his service with a sufficient rationale.  Dr. M.C. also noted that the Veteran's true hypotension was not present in service and was more likely than not related to his history of malignant vasovagal syncope.  Thus, no competent evidence provides a nexus between the Veteran's malignant vasovagal syncope, palpitations, or true hypotension and his active service.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Veteran, at times, told his doctors that his episodes of syncope dated back to his service or before.  In August 2000, the Veteran reported in a treatment note that he had been experiencing episodes of syncope his whole life.  In July 2007 he reported a 20 to 30 year history of episodes of syncope.  On his October 2007 claims form, the Veteran asserted that his syncopal episodes were due to his low heart rate and he was treated in-service for this.  The Veteran reported to the May 2011 VA examiner that he had malignant vasovagal syncope dating back to 1976.  The Veteran told the October 2014 VA examiner that his blood pressure started dropping in 1975 and then he blacked out, a condition which continues to this date.  

The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the Board finds the Veteran's various statements inconsistent with the objective records.  His entrance examination failed to note episodes of syncope, multiple in-service examinations failed to note this condition, on multiple in-service subjective reports of his medical he marked "no" when asked about a history of dizziness or fainting, and he failed to report any episodes of syncope to the May 1997 VA examiner.  The Veteran did report a history of dizziness or fainting spells on his November 1993 retirement report of medical history, yet he denied any such history in March 1992.  The STRs do not document any fainting spells or dizziness during this period.  Further, the examiner explained that the Veteran gets lightheaded when he does not eat.  The examiner did not conclude that Veteran's symptoms indicate a diagnosis of malignant vasovagal syncope and he did not experience a documented episode until six years after he left service.  Thus, the Board finds the reported history and clinical findings in the more contemporaneous medical records inherently more credible than the Veteran's more recent statements as to the date of onset of his episodes of syncope.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his heart disability.  While competent to report episodes of syncope, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's heart disability is not simple medical conditions he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional. 

On his September 2009 noticed of disagreement (NOD), the Veteran asserted that he had been told his low blood pressure readings in-service were a direct cause of his current heart condition.  The determination as to the etiology of bradycardia, malignant vasovagal syncope, palpitations, or true hypotension, requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.   See 38 C.F.R. § 3.159.  To the extent that the Veteran is asserting an opinion as to the etiology of these disabilities, there is no evidence he is competent to do so.  To the extent that he is identifying a competent nexus opinion, the Board notes that the record does not include this opinion, the Veteran did not supply this opinion, and the Veteran did not ask VA to assist in obtaining a copy of this opinion.  

As for the Veteran's representative's May 2016 argument that it is reasonable to assume that the Veteran's heart disability is due to his service-connected major depressive disorder, the Board does not find the association more than speculative.  Initially, the Board notes that the representative did not argue that the Veteran's bradycardia or true hypotension is due to or aggravated by a service-connected disability and none of the competent evidence or opinions suggests such a relationship.  Dr. J.A.S. in August 2007 wondered if there was a psychiatric element to the Veteran's episodes of syncope.  The October 2014 VA examiner opined there is a strong psychiatric component to the Veteran's episodes of syncope.  Dr. M.C. noted that an association with psychiatric illnesses has been clearly established for the Veteran's unexplained episodes of syncope and palpitations.  However, Dr. M.C. noted that the question of whether the psychiatric disorder is a cause or effect has not been resolved.  Dr. M.C.'s explanation as to why an opinion could not be offered without resort to speculation is adequate, as he referred to supporting medical literature on the subject.  Because of this, Dr. M.C. opined that he could not offer an opinion as to whether the Veteran's syncope and palpitations are due to or aggravated by his service-connected major depressive disorder.  Further, the Board notes that there is no evidence the Veteran's representative is qualified by education, training, or experience to offer an opinion on the relationship between the Veteran's service-connected major depressive disorder and the episodes of syncope or palpitations.  Thus, the only competent evidence on whether the Veteran's syncope and palpitations are caused or due to his service-connected major depressive disorder is merely speculative.  

Where, as here, the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (finding that the Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection").  As such, the Board finds that the evidence is not in equipoise as to whether the Veteran's service-connected major depressive disorder has caused or aggravated his episodes of syncope.

Finally, the Board notes that the Veteran told the October 2014 VA examiner that he worked on helicopters returning from Vietnam that had been exposed to Agent Orange.  This could be interpreted as a claim for presumptive service connection due to exposure to herbicides.  However, this assertion is far too speculative on its face to constitute credible evidence of herbicide exposure in service.  Furthermore, the Veteran's diagnoses, listed as bradycardia, true hypotension, malignant vasovagal syncope, and palpitations by Dr. M.C., sick sinus syndrome by the October 2014 VA examiner, and as malignant vasovagal syncope, bradycardia, slow heart rate, heart palpitations, and low blood pressure by the Veteran's representative in May 2016, are not among the disabilities entitled to presumptive service connection due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e). 

In sum, the weight of the evidence shows that the Veteran's heart disability, including bradycardia, malignant vasovagal syncope, palpitations, and true hypotension, are unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a heart disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a heart disability, to include malignant vasovagal syncope, bradycardia, slow heart rate, heart palpitations, and low blood pressure, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


